Order entered July 29, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00524-CV

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellant

                                               V.

                          COLLIN CREEK MALL, LLC, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-03582-2011

                                           ORDER
       Before the Court is the motion of certified court reporter Tonya Lebo for an extension of

time to file the reporter’s record. Tonya Lebo has informed the Court that three court reporters

worked on the reporter’s record for this appeal. We DIRECT the Clerk of this Court to add

Tonya Lebo as a court reporter for this appeal. Tonya Lebo’s contact information is as follows:

       2708 Patriot Drive
       Melissa, Texas 75454
       (972) 998-5878
       tmlebo.usa@gmail.com

       We GRANT the motion.            The reporter’s record shall be filed on or before

SEPTEMBER 2, 2014. We DIRECT the Clerk of this Court to send a copy of this order by
electronic transmission to Tonya Lebo, Indu Bailey, Official Court Reporter for the 219th

Judicial District Court of Collin County, Texas, and all counsel of record.

                                                     /s/     ADA BROWN
                                                             JUSTICE